Title: To James Madison from Tench Coxe, 29 November 1805 (Abstract)
From: Coxe, Tench
To: Madison, James


          § From Tench Coxe. 29 November 1805, Philadelphia. “I am honored with your letter relative to the copies of the two patents to Mrs. Rebecca Blackwell and Mr. Geo. Fende or Fead. I have just recd. the originals and I take the liberty to transmit them for the purpose of being forwarded to the proper officer or officers, whether register or commissioners. I will take the necessary measures for the discharge of the Registers fees, if I shall be favored with information of his name and place of residence.”
        